DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12-13 recites the limitation "the data uniquely specifying the arbitrary data" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 2017/0048216 A1), hereinafter “Chow”. 

As per claims 1, 12-13, Chow teaches an information processing device comprising processing circuitry configured to:
“acquire information regarding authenticity of arbitrary data, the information being generated on a basis of management data of a peer-to-peer (P2P) database” at [0129]-[0134];
(Chow teaches the system 140 receives the unverified document image from a client device 102, 104, 106, generates a hash value of the unverified document image, retrieves the hash value of the original document from the distributed ledger, compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash value match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document)
“provide the information regarding authenticity of the arbitrary data to a device not including the P2P database,” at [0135].
(Chow teaches if the hash values match and the unauthenticated document is authenticated, the system 140 generates an authentication message that is transmitted to the verifying party 108, 110, 112. The authentication message verified the authenticity of the unverified document image)
“wherein the processing circuitry does not participate in a P2P network in which the P2P database is distributed” at [00] and Fig. 1;
(Chow teaches the system 140 (processing circuitry) is separated from the peer systems 160 (i.e., P2P network))
“control confirmation as to whether or not the arbitrary data or the data or the data uniquely specifying the arbitrary data is included in the management data on a basis of a predetermined rule regarding a type of the arbitrary data, a confirmation history of the arbitrary data, a number or a size of the arbitrary data, or presence or absence of a predetermined keyword in the arbitrary data” at [0129]-[0137].
(Chow teaches that the document verification in a distributed ledger is performed in response to receiving a financial document or will, and in response to receiving an unverified copy of the original document. Chow therefore teaches controlling the confirmation of the document on a basis of a predetermined rule such as the document is a financial document, or a will or other document that is executed by an event (i.e., “type of the arbitrary data”); and on the basis of a predetermined rules that the document is unverified (i.e., “confirmation history”).If the received document is already verified, then there is no need to perform another verification). 

As per claim 2, Chow teaches the device of claim 1, wherein “the information regarding authenticity of the arbitrary data is information regarding whether or not the arbitrary data or data uniquely specifying the arbitrary data is included in the management data” at [0133]-[0134].

As per claim 3, Chow teaches the device of claim 2, wherein “the data uniquely specifying the arbitrary data is a hash value of the arbitrary data” at [0133]-[0134].

As per claim 4, Chow teaches the device of claim 2, wherein the processing circuitry is further “configured to control confirmation as to whether or not the arbitrary data or the data uniquely specifying the arbitrary data is included on the management data” at [0135]-[0136].

As per claim 5, Chow teaches the device of claim 4, wherein “the processing circuitry is configured to control the confirmation on a basis of a predetermined rule regarding a type of the arbitrary data, a confirmation history of the arbitrary data, metadata of the arbitrary data, a number or a size of the arbitrary data, presence or absence of an abnormal value in the arbitrary data, or presence or absence of a predetermined keyword in the arbitrary data” at [0128]-[0134].

As per claim 6, Chow teaches the device of claim 5, wherein “the processing circuitry is configured to provide a user with information to be used for judgment for necessity of the confirmation, information recommending the confirmation, or information forcing the confirmation on a basis of the predetermined rule, and to control the confirmation on a basis of an input from the user” at [0047]-[0057].

As per claim 7, Chow teaches the device of claim 4, wherein “the processing circuitry is configured to control the confirmation for a plurality of devices each including the P2P database” at [0060]-[0064].

As per claim 8, Chow teaches the device of claim 4, wherein the processing circuitry is further configured to control registration of history information regarding the confirmation for the P2P database” at [0060]-[0077].
As per claim 9, Chow teaches the device of claim 1, wherein the processing circuitry is configured to control acquisition of data from the P2P database in a case where inauthenticity of the arbitrary data has been confirmed” at [0136].

As per claim 10, Chow teaches the device of claim 1, wherein “the arbitrary data is same as data acquired from the P2P database or data acquired from a cache storage unit that caches data acquired from the P2P database” at [0133]-[0134].

As per claim 11, Chow teaches the device of claim 1, wherein “the P2P database stores blockchain data” at [0022]-[0028].









Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Chow does not disclose “control confirmation as to whether or not the arbitrary data or the data or the data uniquely specifying the arbitrary data is included in the management data on a basis of a predetermined rule regarding a type of the arbitrary data, a confirmation history of the arbitrary data, a number or a size of the arbitrary data, or presence or absence of a predetermined keyword in the arbitrary data”. On the contrary, Chow teaches at [0129]-[0137] that the document verification in a distributed ledger is performed in response to receiving a financial document or will, and in response to receiving an unverified copy of the original document. Chow therefore teaches controlling the confirmation of the document on a basis of a predetermined rule such as the document is a financial document, or a will or other document that is executed by an event (i.e., “type of the arbitrary data”); and on the basis of a predetermined rules that the document is unverified (i.e., “confirmation history”). If the received document is already verified, then there is no need to perform another verification).
	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.








Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 17, 2022